In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-01-00106-CV

______________________________



BEULAH SHERMAN, Appellant


V.


WILLIAM KNAPP AND ZACHORY BOND, Appellees





On Appeal from the 165th Judicial District Court

Harris County, Texas

Trial Court No. 99-31947







Before Cornelius, C.J., Grant and Ross, JJ.

Opinion by Chief Justice Cornelius


O P I N I O N


	Beulah Sherman, appellant, has filed a motion asking this Court to dismiss her appeal. 
Pursuant to Tex. R. App. P. 42.1, her motion is granted.
	The appeal is dismissed.



						William J. Cornelius
						Chief Justice

Date Submitted:	June 5, 2002
Date Decided:		June 5, 2002

Do Not Publish

mat="true" Name="heading 5"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00151-CR
                                                ______________________________
 
 
                                       BILLY R.
BELGARD, Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 188th
Judicial District Court
                                                             Gregg County, Texas
                                                          Trial Court
No. 37,584-A
 
                                                       
                                           
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            A jury
convicted Billy R. Belgard of two counts of aggravated sexual assault of a
child and assessed his punishment at life imprisonment.[1]  Belgard filed his notice of appeal August 5,
2009.
            This Court has now been informed that Belgard has died.
            The death of
an appellant during the pendency of his or her appeal deprives this Court of
jurisdiction.  Tex. R. App. P. 7.1(a)(2); Whitmire v. State, 943 S.W.2d 894 (Tex. Crim. App. 1997); Rheinlander v. State, 918 S.W.2d 527,
528 (Tex. Crim. App. 1996).
            Accordingly,
we permanently abate this appeal.
 
 
 
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          February
22, 2010       
Date Decided:             February
23, 2010
 
Do Not Publish           




[1]This
appeal is a companion appeal to cause number 06-09-00152-CR, in which Belgard
was convicted of one count of aggravated sexual assault of a child and one
count of indecency with a child and assessed a punishment of fifty-four years
and twenty years imprisonment, respectively.